DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5,9-12,15-18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Drews (US 5867734)

Claim 1.    Bu discloses A system (e.g., apparatuses and methods for improving synchronization between threads in a multi-core processor system, para 0003) comprising:

a memory including a ring buffer having a plurality of slots (e.g., The memory 120 includes a shared ring buffer 122… number of slots, 0021, 0056);
	at least one processor in communication with the memory, wherein the at least one processor includes a consumer processor (e.g., second core 110.sub.2 is running a second thread 112.sub.2 (consumer thread, 0019) and a producer processor, and the producer processor is configured to (e.g., a first thread 112.sub.1 (producer thread, para 0018):
receive a memory entry (e.g., At step 504, a request to insert a data item is received, 0073),
		store the memory entry in the available slot at an offset in the ring buffer (e.g., a producer thread inserts data items to the shared ring buffer when the shared ring buffer is not full, 0031; further Bu discloses local variables for the producer thread 112.sub.1 are stored in memory 120 when the shared ring buffer 122 is first initialized (0025).  letting NEXT( ) be the function that advances write or read to the next buffer slot (0033). the local control variables nextWrite represent the local control variables of the producer thread 112.sub.1 and the consumer thread 112.sub.2 that point to the next buffer slot of the shared ring buffer 112 to be inserted to  (0035).i producer thread 112.sub.1 (consumer thread 112.sub.2) advances the write (read) variable only after a batchSize number of data items have been inserted (extracted) to (from) shared ring buffer 122 (0052).n value of wBatch (rBatch) is incremented by one for every data item being inserted (extracted) by the producer thread 112.sub.1 (0053).  FIG. 3, first cache 114.sub.1 associated with producer thread 112.sub.1 stores the wBatch variable in its local control variables cache line and stores the batchSize variable in its constant variables cache (0057).  values of the nextWrite and the localRead variables (0074)); and
	wherein the consumer processor is configured to: consume the memory entry (e.g., a consumer thread extracts data items from the shared ring buffer, 0026, 0031).

Bu does not disclose, but Aasheim discloses
	identify an available slot in the ring buffer for the memory entry (e.g., A write pointer is used to advance through a circular sequence of memory locations on the flash medium and indicate a memory location that is free to receive data as the write pointer advances, 0011; maintains a list of all physical sector addresses free to receive data, 0100).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).



Bu in view of Aasheim does not disclose, but Drews discloses
 		wherein a subset of the slots is initialized with an initialization value included in the ring buffer in each respective slot in the subset (e.g.,  initialization step would "write" items into a queue to populate the pool, col 8:30-32; queue is initially "empty" of the items 
that "producers" place in the queue, col 7:16-19, Figs 2-4; acquiring a slot, col 3:59)(further, Drew discloses queue is initially "empty" of the items that "producers" place in the queue, (col 7:16-19, Figs 2-4); acquiring a slot, (col 3:59); Manipulating a circular-buffer queue is a matter of adding a resource into a slot in the queue and moving a marker that indicates the boundary between the parts of the queue where resources are present and where they are not… a data item (col 2:64- 3:17); "producer-busy" slots where producers 302 are in the process of placing resources (Fig. 3; col 3:35-40); ;    An initialization step would "write" items into a queue to populate the pool (col 8:30-32));

	invalidate one of the subset of slots in the ring buffer by overwriting the initialization value with an invalid value to transition the one of the subset of slots from an unavailable slot to an available slot (e.g., "write" to the queue to return the resource, col 8:33-34; Figs 2-4; making the slot with the resource available to the consumer… "next-available" marker indicates the next slot available to the producer 302, col 3:27-35);

	wherein the initialization value is interpreted as an unavailable slot by the producer processor (e.g., determine whether consumers have made one or more slots available.. next-available, col 3:50-57; making the slot with the resource available to the consumer; the "count" (of slots available to the producer) communicates information from consumer to producer, col 3:51-57)(further, Drews discloses a producer examines the old value to determine if some slot is available (block 514). If not, it returns an error to the caller indicating that there was no room in the queue in which to place a resource (col 4:5-10); a "producer-busy" boolean after initialization is "true" …the moment a slot becomes "acquired", the slot is already flagged to indicate that a producer is in the process of placing a resource in the slot (col 4:50-55)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Drews, providing the benefit of very low overhead when a thread of execution needs to pass information to another thread of execution (see Drews, col 7:34-36) and manage fixed size pool of resources (col 8:27-28) and achieves high performance using a variation on a circular-buffer queue process (col 2:43-49) and process for reading from and writing to the queue in terms of a relationship between producer and consumer roles (col 3:8-15) with a preemptive nature of logic for marking a slot available (col 4:27-40).


Claim 2.    Bu does not disclose, but Aasheim discloses
wherein identifying the available slot includes walking the ring buffer starting from an original slot, wherein the original slot is indicated by a current producer pointer (e.g., A write pointer is used to advance through a circular sequence of memory locations on the flash medium and indicate a memory location that is free to receive data as the write pointer advances, col 2:61-67;  a write pointer 1302, which indicates a next available free sector to receive data on the medium, Fig. 23 col 14:30-40).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Claim 3.    Bu does not disclose, but Aasheim discloses 
	wherein the current producer pointer is an index (e.g., The write pointer 1302 is implemented as a combination of two counters: a sector counter 1306 that counts sectors and a block counter 1304 that counts blocks.  Both counters combined indicate the next available free sector to receive data, col 14:30-40) Fig. 13).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Claim 4.    Bu does not disclose, but Aasheim discloses
prior to storing the memory entry, walk the ring buffer (e.g., A write pointer is used to advance through a circular sequence of memory locations on the flash medium and indicate a memory location that is free to receive data as the write pointer advances, col 2:61-67;  a write pointer 1302, which indicates a next available free sector to receive data on the medium, Fig. 23 col 14:30-40).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Claim 5.    Bu in view of Aasheim does not disclose, but Drews discloses
 	
	wherein identifying the available slot includes testing a respective value associated with a respective memory entry of a slot in the ring buffer, wherein the testing is conducted while the contents of each slot remain unchanged (e.g., determine whether consumers have made one or more slots available.. next-available, col 3:50-57; making the slot with the resource available to the consumer; the "count" (of slots available to the producer) communicates information from consumer to producer, col 3:51-57; "write" to the queue to return the resource, col 8:33-34; Figs 2-4; making the slot with the resource available to the consumer… "next-available" marker indicates the next slot available to the producer 302, col 3:27-35).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Drews, providing the benefit of very low overhead when a thread of execution needs to pass information to another thread of execution (see Drews, col 7:34-36) and manage fixed size pool of resources (col 8:27-28) and achieves high performance using a variation on a circular-buffer queue process (col 2:43-49) and process for reading from and writing to the queue in terms of a relationship between producer and consumer roles (col 3:8-15) with a preemptive nature of logic for marking a slot available (col 4:27-40).


Claim 9.    Bu does not disclose, but Aasheim discloses
	receive additional memory entries along with the memory entry, which form a batch of memory entries, the batch of memory entries having an initial memory entry and a final memory entry  (e.g., suppose a file uses five sectors to store data spanning physical sectors 1, 2, 5, 9, and 10,… The chain of sectors ends with an "end of file" (EOF) indicator, para 0081 Fig. 8).

	identify a last memory entry in the batch of memory entries such that each of the initial memory entry to the last memory entry form a group that fits in available slots in the ring buffer, wherein the last memory entry and the final memory entry are the same memory entry (e.g., The chain of sectors ends with an "end of file" (EOF) indicator.  the meta-information (e.g., 2, 5, 9, and 10) links the individual sectors together in a list referred to herein as a "linked list," which in the example of FIG. 8 is the combination of all pointers 808, para 0081 Fig. 8).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).


Claim 10.    Bu discloses further comprising a batch counter, wherein the batch counter is configured to count memory entries and send the batch of memory entries to the producer processor (e.g., batchSize number of data items have been inserted (extracted) to (from) shared ring buffer 122, para 0052).

Claim 11.   Bu does not disclose, but Aasheim discloses wherein the memory entry is a packet address (e.g., write request is received by media abstraction layer 606, but in this case, to modify data associated with a logical sector address, para 0093).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).
 
Claim 12.    Bu discloses wherein the consumer processor and the producer processor execute on different cores of the same physical processor (e.g., FIG. 1, multi-core processing system 100 includes a first core 110.sub.1 and a second core 110.sub.2 (collectively, cores 110), 0017; first core 110.sub.1 is running a first thread 112.sub.1 (which also may be referred to herein as a producer thread, 0018; second core 110.sub.2 is running a second thread 112.sub.2 (which also may be referred to herein as a consumer thread, para 0019).


Claim 15.   Bu discloses A method (e.g., apparatuses and methods for improving synchronization between threads in a multi-core processor system, para 0003)  comprising:
	receiving, by a producer processor, a memory entry (e.g., a first thread 112.sub.1 (producer thread, para 0018; At step 504, a request to insert a data item is received, 0073),
storing, by the producer processor, the memory entry in the available slot at an offset in the ring buffer  (e.g., a producer thread inserts data items to the shared ring buffer when the shared ring buffer is not full, 0031; further Bu discloses local variables for the producer thread 112.sub.1 are stored in memory 120 when the shared ring buffer 122 is first initialized (0025).  letting NEXT( ) be the function that advances write or read to the next buffer slot (0033). the local control variables nextWrite represent the local control variables of the producer thread 112.sub.1 and the consumer thread 112.sub.2 that point to the next buffer slot of the shared ring buffer 112 to be inserted to  (0035).i producer thread 112.sub.1 (consumer thread 112.sub.2) advances the write (read) variable only after a batchSize number of data items have been inserted (extracted) to (from) shared ring buffer 122 (0052).n value of wBatch (rBatch) is incremented by one for every data item being inserted (extracted) by the producer thread 112.sub.1 (0053).  FIG. 3, first cache 114.sub.1 associated with producer thread 112.sub.1 stores the wBatch variable in its local control variables cache line and stores the batchSize variable in its constant variables cache (0057).  values of the nextWrite and the localRead variables (0074));
consuming, by a consumer processor, the memory entry (e.g., a consumer thread extracts data items from the shared ring buffer, 0026, 0031); and

Bu does not disclose, but Aasheim discloses
	identifying, by the producer processor, an available slot in a ring buffer having a plurality of slots (e.g., A write pointer is used to advance through a circular sequence of memory locations on the flash medium and indicate a memory location that is free to receive data as the write pointer advances, 0011; maintains a list of all physical sector addresses free to receive data, 0100).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Bu in view of Aasheim does not disclose, but Drews discloses
 		wherein a subset of the slots is initialized with an initialization value included in the ring buffer in each respective slot in the subset (e.g.,  initialization step would "write" items into a queue to populate the pool, col 8:30-32; queue is initially "empty" of the items 
that "producers" place in the queue, col 7:16-19, Figs 2-4; acquiring a slot, col 3:59)(further, Drew discloses queue is initially "empty" of the items that "producers" place in the queue, (col 7:16-19, Figs 2-4); acquiring a slot, (col 3:59); Manipulating a circular-buffer queue is a matter of adding a resource into a slot in the queue and moving a marker that indicates the boundary between the parts of the queue where resources are present and where they are not… a data item (col 2:64- 3:17); "producer-busy" slots where producers 302 are in the process of placing resources (Fig. 3; col 3:35-40); ;    An initialization step would "write" items into a queue to populate the pool (col 8:30-32));

	invalidate one of the subset of slots in the ring buffer by overwriting the initialization value with an invalid value to transition the one of the subset of slots from an unavailable slot to an available slot (e.g., "write" to the queue to return the resource, col 8:33-34; Figs 2-4; making the slot with the resource available to the consumer… "next-available" marker indicates the next slot available to the producer 302, col 3:27-35);

	wherein the initialization value is interpreted as an unavailable slot by the producer processor (e.g., determine whether consumers have made one or more slots available.. next-available, col 3:50-57; making the slot with the resource available to the consumer; the "count" (of slots available to the producer) communicates information from consumer to producer, col 3:51-57)(further, Drews discloses a producer examines the old value to determine if some slot is available (block 514). If not, it returns an error to the caller indicating that there was no room in the queue in which to place a resource (col 4:5-10); a "producer-busy" boolean after initialization is "true" …the moment a slot becomes "acquired", the slot is already flagged to indicate that a producer is in the process of placing a resource in the slot (col 4:50-55)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Drews, providing the benefit of very low overhead when a thread of execution needs to pass information to another thread of execution (see Drews, col 7:34-36) and manage fixed size pool of resources (col 8:27-28) and achieves high performance using a variation on a circular-buffer queue process (col 2:43-49) and process for reading from and writing to the queue in terms of a relationship between producer and consumer roles (col 3:8-15) with a preemptive nature of logic for marking a slot available (col 4:27-40).

Claim 16 is rejected for reasons similar to claim 2 as shown above.

Claim 17.    Bu does not disclose, but Aasheim discloses
	by the producer processor, the current producer pointer to the end slot (e.g., write pointer 1302 then advances through the list in a circular 
and continuous fashion, para 0100, Fig. 13; last bit "N", 0127)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).


Claim 18 is rejected for reasons similar to claim 5 as shown above.

Claim 19.    Bu discloses A method (e.g., apparatuses and methods for improving synchronization between threads in a multi-core processor system, para 0003)  comprising:
	receiving, by a producer processor, a plurality of requests associated with a plurality of respective memory entries (e.g., a first thread 112.sub.1 (producer thread, para 0018; At step 504, a request to insert a data item is received, 0073),
storing, by the producer processor, each of the plurality of requests in a respective slot (e.g., a producer thread inserts data items to the shared ring buffer when the shared ring buffer is not full, 0031; further Bu discloses local variables for the producer thread 112.sub.1 are stored in memory 120 when the shared ring buffer 122 is first initialized (0025).  letting NEXT( ) be the function that advances write or read to the next buffer slot (0033). the local control variables nextWrite represent the local control variables of the producer thread 112.sub.1 and the consumer thread 112.sub.2 that point to the next buffer slot of the shared ring buffer 112 to be inserted to  (0035).i producer thread 112.sub.1 (consumer thread 112.sub.2) advances the write (read) variable only after a batchSize number of data items have been inserted (extracted) to (from) shared ring buffer 122 (0052).n value of wBatch (rBatch) is incremented by one for every data item being inserted (extracted) by the producer thread 112.sub.1 (0053).  FIG. 3, first cache 114.sub.1 associated with producer thread 112.sub.1 stores the wBatch variable in its local control variables cache line and stores the batchSize variable in its constant variables cache (0057).  values of the nextWrite and the localRead variables (0074));
processing, by a consumer processor, each of the plurality of requests (e.g., a consumer thread extracts data items from the shared ring buffer, 0026, 0031); and

Bu does not disclose, but Aasheim discloses
	that contains an invalid value, wherein the producer processor is prevented from storing a request in a slot occupied by a valid value (e.g., A write pointer is used to advance through a circular sequence of memory locations on the flash medium and indicate a memory location that is free to receive data as the write pointer advances, 0011; maintains a list of all physical sector addresses free to receive data, 0100; invalid data, 0133).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Bu in view of Aasheim does not disclose, but Drews discloses
	wherein a subset of the slots is initialized with an initialization value included in the ring buffer in each respective slot in the subset (e.g.,  initialization step would "write" items into a queue to populate the pool, col 8:30-32; queue is initially "empty" of the items 
that "producers" place in the queue, col 7:16-19, Figs 2-4; acquiring a slot, col 3:59)(further, Drew discloses queue is initially "empty" of the items that "producers" place in the queue, (col 7:16-19, Figs 2-4); acquiring a slot, (col 3:59); Manipulating a circular-buffer queue is a matter of adding a resource into a slot in the queue and moving a marker that indicates the boundary between the parts of the queue where resources are present and where they are not… a data item (col 2:64- 3:17); "producer-busy" slots where producers 302 are in the process of placing resources (Fig. 3; col 3:35-40); ;    An initialization step would "write" items into a queue to populate the pool (col 8:30-32));

	invalidate one of the subset of slots in the ring buffer by overwriting the initialization value with an invalid value to transition the one of the subset of slots from an unavailable slot to an available slot (e.g., "write" to the queue to return the resource, col 8:33-34; Figs 2-4; making the slot with the resource available to the consumer… "next-available" marker indicates the next slot available to the producer 302, col 3:27-35);

	wherein the initialization value is interpreted as an unavailable slot by the producer processor (e.g., determine whether consumers have made one or more slots available.. next-available, col 3:50-57; making the slot with the resource available to the consumer; the "count" (of slots available to the producer) communicates information from consumer to producer, col 3:51-57)(further, Drews discloses a producer examines the old value to determine if some slot is available (block 514). If not, it returns an error to the caller indicating that there was no room in the queue in which to place a resource (col 4:5-10); a "producer-busy" boolean after initialization is "true" …the moment a slot becomes "acquired", the slot is already flagged to indicate that a producer is in the process of placing a resource in the slot (col 4:50-55)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Drews, providing the benefit of very low overhead when a thread of execution needs to pass information to another thread of execution (see Drews, col 7:34-36) and manage fixed size pool of resources (col 8:27-28) and achieves high performance using a variation on a circular-buffer queue process (col 2:43-49) and process for reading from and writing to the queue in terms of a relationship between producer and consumer roles (col 3:8-15) with a preemptive nature of logic for marking a slot available (col 4:27-40).


4.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Drews (cited above), and further in view of Cohen (US 20130132604)

Claim 6.    Bu in view of Aasheim and Drews does not disclose, but Cohen discloses wherein the unavailable slot includes a valid memory entry with a  non-NULL value, and wherein upon receiving the non-NULL value from the test, the producer processor is configured to return an un-stored memory entry that was previously received by the producer processor for storage (e.g., If that index is already non-(e.g., a packet pointer already exists in that location) then the packet is discarded (e.g., because it may be a duplicate packet)., para 0147).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Drews, with Cohen, providing the benefit of storing packets at appropriate locations in a buffer (see Cohen, 0147) to form an effective hybrid network with packet loss minimization, duplicate packet detection (0006).

5.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Drews (cited above) and further in view of Volpe (US 20040064649)

Claim 7.     Bu in view of Aasheim and Drews does not disclose, but Volpe discloses
	wherein the unavailable slot includes a non-Null, initialization value, and wherein upon receiving the non-NULL value from the test, the producer processor is configured to return an un-stored memory entry that was previously received by the producer processor for storage (e.g., FIG. 7, a determination is made in step 510 as to whether the cache line fill address is valid in the prefetch buffer 260 if the valid bit is set indicating present in the buffer 260, para 0049).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system of Bu, Aasheim, and Drews, with Volpe, providing the benefit of reducing average memory access time by utilizing a prefetch buffer (see Volpe, 0001) and supplying data from the prefetch buffer to the requestor in response to the data request and for speculatively loading from a memory to the buffer (0008).

6.	Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Drews (cited above), and further in view of Hastings (US 20080120376)

Claim 8.    Bu in view of Aasheim and Drews does not disclose, but Hastings discloses 
	wherein the consumer processor is configured to retrieve the memory entry and copy the respective memory entry to a second memory (e.g., copying first data from the shared file to first working buffer by a first aggregator, copying the first data directly from the first working buffer to the plurality of address spaces by the plurality of processors, 0005).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Drews, with Hastings, providing the benefit of using a shared file that includes allocating a first working buffer between the shared file and a plurality of address spaces (see Hastings, 0005).

7.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Drews (cited above), and further in view of Dong (US 20170329623)

Claim 13.    Bu in view of Aasheim and Drews does not disclose, but Dong discloses further comprising a second memory, wherein the second memory is a virtual memory (e.g., virtual memory 110 , 0029 Fig. 3 ).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, and Drews with Dong, providing the benefit of CPU 200 programs GPU 100 through GPU-specific commands using a producer-consumer model (see Dong, 0033) including a ring buffer 302 (0032, Fig. 3).

8.	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Drews (cited above), and further in view of Saputra (US 20130246672)

Claim 14.    Bu in view of Aasheim and Drews does not disclose, but Saputra discloses wherein the ring buffer is an augmented ring that is initialized with a first quantity of additional slots, the subset of the slots having a second quantity, and wherein the first quantity equals the second quantity (e.g., the new buffer size may be a multiple (double, triple, etc.) of the original size, or the new buffer may be larger by a predetermined number of additional slots, para 0063 Fig. 7D).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Drews, with Saputra, providing the benefit of resizing a buffer 701 when writer processes discover that the buffer is full (see Saputra, 0059) for enhancing circular buffer usage by adding ability to resize the buffer (0012).

Claim 20 is rejected for reasons similar to claim 14 above.

Response to Arguments
2.	Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 

For claims 1 and 15 and 19, Applicant argues that the cited reference do not disclose the limitations related to wherein a subset of the slots is initialized with an initialization value included in the ring buffer in each respective slot in the subset  and wherein wherein the initialization value is interpreted as an unavailable slot by the producer processor to initialization of slots in the subset of the ring buffer and invalidating slots to transition to an available slot.  The Office disagrees.

	Drews discloses queue is initially "empty" of the items that "producers" place in the queue, (col 7:16-19, Figs 2-4); acquiring a slot, (col 3:59); Manipulating a circular-buffer queue is a matter of adding a resource into a slot in the queue and moving a marker that indicates the boundary between the parts of the queue where resources are present and where they are not… a data item (col 2:64- 3:17); "producer-busy" slots where producers 302 are in the process of placing resources (Fig. 3; col 3:35-40);    An initialization step would "write" items into a queue to populate the pool (col 8:30-32).

	For Applicant’s arguments that Drews does not disclose a producer interpreting, Drews discloses a producer examines the old value to determine if some slot is available (block 514). If not, it returns an error to the caller indicating that there was no room in the queue in which to place a resource (col 4:5-10); a "producer-busy" boolean after initialization is "true" …the moment a slot becomes "acquired", the slot is already flagged to indicate that a producer is in the process of placing a resource in the slot (col 4:50-55);

Next, Applicant generally argues that the cited reference do not disclose the limitations related to invalidating one of the subset of slots in the ring buffer by overwriting the initialization value with an invalid value to transition the one of the subset of slots from an unavailable slot to an available slot.  The Office disagrees.
Drews discloses "write" to the queue to return the resource (col 8:33-34; Figs 2-4); Producers examine the count to determine whether consumers have made one or more slots available. Thus the "count" (of slots available to the producer) communicates information from consumer to producer. Producers examine the "next-available" marker to acquire distinct slots in which to place resources (col 3:50-57).

For claims 2-14, 16-18, and 20, Applicant’s arguments are based on dependency from claims 1, 15, and/or 19 addressed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135